UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6504


BENJAMIN ASHLEY GARDNER,

                Plaintiff - Appellant,

          v.

DOUGLAS   DEVENYNS,   Director   of   Talbot    County    Detention
Center,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:11-cv-02725-JKB)


Submitted:   July 2, 2012                      Decided:   July 18, 2012


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin Ashley Gardner, Appellant Pro Se.          Kevin Bock
Karpinski, KARPINSKI, COLARESI & KARP, PA, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Benjamin Ashley Gardner appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed   the   record     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      See Gardner v. Devenyns, No. 1:11-cv-02725-JKB (D. Md.

Mar. 2, 2012).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court    and   argument     would   not     aid   the   decisional

process.

                                                                         AFFIRMED




                                       2